Judgment unanimously affirmed. Memorandum: Defendant’s argument that he was denied a fair trial by the prosecutor’s remarks on summation, to which no objection was made, is without merit. The remarks were fair comment on defense counsel’s summation and a fair response to defense counsel’s cross-examination of the victim (see, People v Rubin, 101 AD2d 71, 77-78).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from judgment of Monroe County Court, Wisner, J. — attempted rape, first degree.) Present — Denman, J. P., Boomer, Green, Pine and Davis, JJ.